Citation Nr: 0931272	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  91-40 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cardiovasclular 
disease, to include arteriosclerotic heart disease with 
pacemaker implant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to May 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied the 
Veteran's petition to reopen his claim for service connection 
for arteriosclerotic heart disease.

The claim has been before the Board multiple times.  In July 
1996, the Board granted the petition to reopen and remanded 
the underlying service connection claim to the RO.

In October 2001 and July 2007, the veteran testified at 
hearings at the RO before Veterans Law Judges who are 
signatories to this remand. The transcript of the October 
2001 hearing is unavailable. A transcript of the July 2007 
hearing is of record.

In December 2007 and November 2008, the Board remanded the 
claim for additional development.


FINDINGS OF FACT

Current cardiovascular disease did not manifest in service or 
within the one-year presumptive period, and is unrelated to a 
disease or injury in service.


CONCLUSION OF LAW

Cardiovascular disease, including arteriosclerotic heart 
disease with pacemaker implantation, was not incurred or 
aggravated in active service.  38 U.S.C.A. §§  1110, 1112, 
1131, 1137 (West 2002 & Supp. 2009), 5107(b); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The regulation and case law had indicated that, under the 
VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  For claims such as this one, pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In December 2007, February 2008, and January 2009 post-
adjudication letters, the RO notified the Veteran of the 
evidence needed to substantiate his claim for entitlement to 
service connection for arteriosclerotic heart disease with 
pacemaker implant.  This letter also satisfied the second and 
third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the December 2007, February 2008, and 
January 2009 letters.

Contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of 
the claim in a February 2009 supplemental statement of the 
case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records, service personnel records, and all of the identified 
post-service VA treatment records and private treatment 
records for which the Veteran provided consent and 
authorization to release information.  In addition, the 
veteran was afforded multiple VA examinations as to the 
nature and etiology of any current heart disability.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for entitlement to service 
connection for arteriosclerotic heart disease with pacemaker 
implant is thus ready to be considered on the merits.

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr; 21 Vet. App. at 307; 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular-
renal disease, are presumed to have been incurred in service 
if such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the service treatment records include many 
references to heart-related symptoms.  The first of these is 
on the February 1962 enlistment examination report.  The 
report noted a history of rheumatic fever at age 2 and a 
grade II/VI systolic murmur at pulmonic area W.  A 
consultation report of the same date, however, indicated that 
on examination, there was no evidence of organic heart 
disease and that the murmur heard during the enlistment 
examination was most likely an innocent cardiorespiratory 
sound not detectable by the physician who prepared the 
consultation report.  A February 1962 chest X-ray was normal.

A veteran is presumed in sound condition except for defects, 
infirmities, or disorder noted when examined, accepted, and 
enrolled for service.  38 U.S.C.A. § 1111 (West 2002).  Here, 
while a heart murmur was noted on the enlistment examination 
report, further medical examination at that time determined 
that there was no defect, infirmity, or disorder of the heart 
upon entry into service.  Consequently, the presumption of 
sound condition attached with regard to the Veteran's heart.  
Moreover, the presumption of sound condition can only be 
rebutted with clear and unmistakable evidence 1) that the 
disability existed prior to service and 2) was not aggravated 
by service. 38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  

As discussed below, while there are frequent references to 
the Veteran's childhood rheumatic fever in the service and 
post-service treatment records, there is no evidence linking 
current cardiovascular disease to rheumatic fever in service 
or to aggravation of pre-existing rheumatic fever in service.

Service treatment records show that the Veteran was 
hospitalized for 49 days between May and July 1962.  He 
initially complained of joint pain, but denied chest pain, 
shortness of breath, and other cardiac symptoms.  A heart 
murmur was noted, but an ECG revealed no abnormalities.  The 
joint symptoms subsided over two to three days, and no 
pericardial rub was heard and there were no changes in the 
murmur.  

Subsequent ECG reports noted abnormalities, including ST-T 
wave changes consistent with pericarditis, T wave inversion, 
and acute rheumatic fever.  After two weeks convalescence 
leave, the Veteran returned asymptomatic with a normal ECG.  
The July 1962 discharge summary indicated, "the diagnosis in 
this case is not certain.  He probably did not have acute 
rheumatic fever and he will not be given prophylactic 
penicillin.  The most probable diagnosis is viral 
pericarditis."  The July 1964 reenlistment examination 
report indicates that the heart and chest were normal with a 
normal chest X-ray.

A January 1970 note indicates that the Veteran was 
experiencing symptoms of leg pain, inability to sleep at 
night, sluggishness, and pain in the chest after physical 
training.  Examination was essentially normal, with no 
cardiomegaly and a deferred diagnosis.  A January 1970 
examination report indicates normal heart findings, and a 
March 1970 note indicates that the Veteran was "doing 
reasonably well" and there was "no treatment now."  The 
March 1971 separation examination report indicates that the 
heart and chest were normal.

There is no evidence that cardiovascular disease manifested 
within a year after May 1971 separation from service or that 
arteriosclerotic heart disease or any heart disability arose 
until at least several years thereafter.  September 1977 and 
August 1979 VA examinations did not contain cardiovascular 
findings.  

The January 1981 VA examination report indicates that, after 
service, the Veteran began having chest pain and palpitations 
in August 1980, at which time there was an abnormal ECG.  
Examination was essentially normal except for the pacemaker 
and the diagnosis was arteriosclerotic heart disease with 
pacemaker implant.  

The Veteran's hearing testimony was consistent with his 
statements at the January 1981 VA examination as to when his 
heart symptoms first arose.  At the February 1991 RO hearing 
held in connection with the petition to reopen the claim for 
service connection for heart disease, he testified that, 
following service, the only problems for which he sought help 
were alcoholism and drug abuse, and that he "never had any 
symptoms" (p. 13).  He further testified that, on a routine 
employment physical in 1978 or 1979, an irregular heartbeat 
was detected, and a pacemaker was implanted (p. 13).  

At the March 1992 Board hearing in connection with the 
petition to reopen, the Veteran also indicated that the first 
post-service heart treatment was shortly before implantation 
of a pacemaker in 1980, when he experienced chest pain during 
work, and, after undergoing medical testing, was given a 
pacemaker (pp. 11-12).  The Veteran also indicated that 
between 1971 and 1980, he had some fainting problems, but 
attributed them to alcoholism (p. 13).  Similarly, at the 
July 2007 Board hearing, the Veteran testified to his in-
service symptoms, and then stated that, in 1980, he was 
having a routine EKG, which was abnormal and resulted in 
implantation of a pacemaker (p. 3).

Thus, the evidence, including the Veteran's testimony, 
reflects that, while he was treated for heart symptoms during 
service, neither arteriosclerotic heart disease nor a chronic 
heart disability was found.  There is no evidence of a 
cardiovascular disease within the one-year presumptive period 
after service.  The evidence is thus against service 
connection based on a chronic disease in service, on a 
presumptive basis, or on the basis of a continuity of 
symptomatology.  

A remaining question is whether the Veteran currently has 
arteriosclerotic heart disease, or any current heart 
disability, that is related to his in-service heart symptoms.  
There are multiple medical opinions that address this 
question.  

In October 1996, a VA examiner noted the Veteran's history 
including rheumatic fever, heart murmur, and pacemaker 
implantation.  Examination findings were normal other than 
systolic injection murmur in the left lower sternal border, 
graded 2+/6.  The examiner also noted that rheumatic heart 
disease could cause cardiac abnormalities, and concluded 
that, although he could not be sure, he believed that it was 
at least as likely as not that rheumatic fever caused the 
Veteran's conduction abnormality that required pacemaker 
implantation.

In May 2008, a VA examiner similarly noted the heart murmur 
and also that ECG findings showed sinus bradycardia and 
nonspecific ST-T wave changes.  The diagnoses were of history 
of hypertension, history of status post pacemaker, and 
history of viral pericarditis in service.  The examiner also 
noted that there was a question of rheumatic fever in 
service, but that subsequent lab tests did not confirm this 
diagnosis.  

The VA examiner indicated that heart disease, in particular 
viral pericarditis and possible viral myocarditis were 
manifested in service, based on chest pain, ECG changes, and 
shortness of breath.  However, as to whether any of the 
Veteran's current heart diseases or disabilities were related 
to service or arose within the one-year presumptive period, 
he concluded that it was unlikely ("less likely than not") 
that the Veteran's current heart disease could have 
manifested initially during service.  

He reasoned that the Veteran had viral pericarditis and some 
element of myocarditis, but the etiology of his bradycardia 
could not be determined at the time of pacemaker 
implantation, and, according to the VA examiner, the etiology 
of his bradycardia could not be attributed to viral 
pericarditis in service.  

On the January 2009 VA examination, the heart murmur, and 
sinus bradycardia were again noted, along with minimal 
voltage criteria for LVH, T-wave abnormality in lateral 
leads, possibly indicative of lateral wall ischemia.  The 
impression noted the history of hypertension, pacemaker, 
sinus node dysfunction, childhood rheumatic fever, and viral 
pericarditis in service.  

After reviewing the claims file and examining the Veteran, 
the VA examiner wrote that the Veteran did not then have any 
residuals of viral pericarditis or viral myocarditis.  He 
based this conclusion on a 1999 ECG which showed left 
ventricular function, chamber size, and wall motion normal, 
with left ventricular ejection fraction greater than 55 
percent, which the VA examiner concluded essentially ruled 
out any significant sequelae of myocarditis, because 
myocarditis sequelae would result in an ejection fraction on 
the low side.  

The heart-related diagnoses were status post pacemaker 
implantation, history of sinus node dysfunction, history of 
childhood rheumatic fever, hypertension, and history of viral 
pericarditis and possible myocarditis in service.  Finally, 
the examiner concluded that it was unlikely ("less likely 
than not") that the Veteran's current diagnoses or injuries 
were related to disease or injury in service.

Thus, none of the medical opinions indicate that any 
disability that existed during the appeal period was related 
to the Veteran's heart symptoms or any other disease or 
injury in service.  

While the October 1996 VA examiner opined that the Veteran's 
rheumatic fever likely caused the conduction abnormality that 
required a pacemaker; the medical opinions, in service and 
since, are to the effect that he likely did not have 
rheumatic fever in service and no residuals of that disease 
were identified in service.  The 1996 examiner noted only 
childhood rheumatic fever.  The most probative evidence on 
this question, the July 1962 discharge summary in which the 
physician reviewed all of the evidence and diagnoses and 
concluded that the Veteran probably did not have rheumatic 
fever, and indicated that the Veteran did not have rheumatic 
fever in service.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  

Thus, the October 1996 VA examiner's opinion indicates that, 
at most, the Veteran's rheumatic fever caused his conduction 
abnormality, but did not indicate that the Veteran's 
conduction abnormality was related to anything in service.  

In addition, the May 2008 VA examiner indicated generally 
that the Veteran's current heart disease was not related to 
service, but then specified that his bradycardia could not be 
related to the in-service viral pericarditis.  While the VA 
examiner's statement was somewhat ambiguous as to whether he 
meant that any current heart disability was not related to 
service, or only that the bradycardia was not so related, and 
he did not offer a thorough rationale for his conclusion, 
this opinion is entitled to at least some probative weight 
and in any event does not support the Veteran's claim.  Cf. 
Hogan v. Peake, 544 F.3d 1295, 1297 (2008) ("Clearly an 
opinion from a licensed counselor regarding the etiology of a 
claimant's psychological disorder must be considered as 
'evidence' of whether the disorder was incurred in 
service").  

The January 2009 VA examiner concluded, after reviewing the 
claims file and examining the Veteran, that there were no 
current residuals of the specifically diagnosed viral 
pericarditis and possible myocarditis, and that none of the 
Veteran's current heart-related disabilities was related to 
service, explaining that the ejection fraction was not 
consistent with myocarditis sequelae.  Thus, the January 2009 
VA examiner's opinion is also entitled to at least some 
probative weight and weighs against the claim for service 
connection for arteriosclerotic heart disease.

The only competent medical evidence as to whether the 
Veteran's arteriosclerotic heart disease or any heart 
disability is related to service weighs against the claim.  
Significantly, neither the veteran nor his representative has 
identified or alluded to contrary medical evidence or 
opinion, and the other heart-related evidence either 
indicates normal findings or does not attribute any 
abnormalities to service.  For example, an August 1992 VA 
hospital discharge summary diagnosed syncope and a history of 
pacemaker placement, childhood rheumatic fever, and noted 
normal heart findings on examination, other than a heart 
murmur, the pacemaker, and nonspecific ST-T wave changes, and 
noted that the pacemaker performed perfectly and there were 
no episodes of bradycardia with halter monitor testing.  Dr. 
Eluhu indicated in April 1998 that the Veteran's pacemaker 
was functioning properly and there was pulmonic insufficiency 
and subsequently conducted a June 1999 stress cardiolite 
study that was negative.  In February 1999, a VA physician 
noted essentially normal heart findings and wrote that the 
Veteran's chest pain "may be" related to gastroesophageal 
reflux disease (GERD).  Dr. Bonaire's treatment notes from 
February 1997 to September 2000 contained mostly normal heart 
findings other than hypertension and did not contain any 
opinions as to etiology.

As to the Veteran's assertions that his arteriosclerotic 
heart disease is related to service, the Veteran is not 
competent to opine on this etiological question.  While a 
layperson can provide evidence as to some questions of 
etiology or diagnosis, the question of a medical relationship 
between arteriosclerotic heart disease and service, which 
would require more than direct observation to resolve, is not 
in the category of questions that lend themselves to 
resolution by lay observation.  Cf. Jandreau v. Nicholson, 
492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of 
diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-
309 (lay testimony is competent to establish the presence of 
varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis).  
Thus, the Veteran is not competent to opine on this question, 
and his statements asserting a relationship between his 
arteriosclerotic heart disease and service are not probative 
as to this question.

For the foregoing reasons, the preponderance of the evidence 
is against the claim for entitlement to service connection 
for arteriosclerotic heart disease with pacemaker implant.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-56. 


ORDER

Entitlement to service connection for cardiovascular disease, 
to include arteriosclerotic heart disease with pacemaker 
implant, is denied.





			
                    Mark D. Hindin                                          
Shane A. Durkin 
               Veterans Law Judge                                      
Veterans Law Judge
           Board of Veterans' Appeals                          
Board of Veterans' Appeals
                              




_______________________________________
Wayne M. Braeuer
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


